Filed 10/29/20 P. v. Pelton CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                          H046957
                                                                     (Santa Clara County
             Plaintiff and Respondent,                                Super. Ct. No. 217248)

             v.

 SEAN MICHAEL PELTON,

             Defendant and Appellant.



                                           I.        INTRODUCTION
         Defendant appeals after pleading no contest to three counts of grand theft (Pen.
Code, § 487, subd. (a))1 and four counts of vandalism (§ 594, subd. (b)(1)) and admitting
six prior prison term allegations (§ 667.5, subd. (b)). The trial court struck one of the
prior prison term enhancements at the prosecution’s request, struck the punishment for
the remaining five prior prison term enhancements, and sentenced defendant to
three years in county jail pursuant to section 1170, subdivision (h).
         Defendant contends that although the trial court struck the punishment for the
prior prison term enhancements, the enhancements must be stricken pursuant to Senate
Bill No. 136. Defendant further contends that the sentencing minutes and the abstract of
judgment must be corrected to unambiguously reflect the trial court’s waiver of various

         1
             All further statutory references are to the Penal Code unless otherwise indicated.
fines and fees based on defendant’s inability to pay. The Attorney General concedes both
claims, and we concur.
       Accordingly, we will strike the five prior prison term enhancements, direct the
trial court to correct the sentencing minutes and the abstract of judgment, and affirm the
judgment as modified.2
               II.   FACTUAL AND PROCEDURAL BACKGROUND
       A.      Factual Background3
       Between January 3, 2018 and February 2, 2018, defendant stole approximately
43 catalytic converters from AT&T fleet vehicles parked on corporate lots in Santa Clara,
Mountain View, and Sunnyvale. The catalytic converters were worth approximately
$2,000 each.
       B.      Charges, Plea, and Sentence
       An indictment charged defendant with three counts of grand theft (§ 487,
subd. (a)), four counts of vandalism (§ 594, subd. (b)(1)), and one count of misdemeanor
theft (§ 487, subd. (a)). The indictment also alleged that defendant had served nine prior
prison terms (§ 667.5, subd. (b)).
       On February 8, 2019, defendant pleaded no contest to the felony charges and
admitted six of the prior prison term allegations.
       At sentencing on April 12, 2019, the trial court struck one of the prior prison term
enhancements at the prosecution’s request. The court struck the punishment for the
remaining five prior prison term enhancements and sentenced defendant to three years in




       2
          Defendant also filed a “petition to vacate a judgment pursuant to Penal Code
section 1473.6,” which we have considered with his appeal. (Some capitalization
omitted.) We have disposed of the petition by separate order issued this day.
       3
          Because the facts are not relevant to the issues on appeal, we briefly summarize
the facts as stated in the probation report.

                                             2
county jail pursuant to section 1170, subdivision (h). The court ordered victim restitution
in the amount of $64,137.53.
                                  III.   DISCUSSION
       A. Prior Prison Term Enhancements
       Senate Bill No. 136, effective January 1, 2020, amended the prior prison term
sentence enhancement under section 667.5, subdivision (b) by limiting its application to
prison terms that, unlike defendant’s, were served for a sexually violent offense as
defined in Welfare and Institutions Code section 6600, subdivision (b). (Stats. 2019,
ch. 590, § 1.) The parties agree that the amendment applies retroactively to defendant,
and we concur. (See People v. Jennings (2019) 42 Cal. App. 5th 664, 682.) We will
therefore order the five prior prison term enhancements under section 667.5,
subdivision (b) stricken. Defendant’s sentence remains unchanged because the trial court
struck the punishment for the enhancements at sentencing pursuant to section 1385.
       B. Corrections to the Sentencing Minutes and the Abstract of Judgment
       The trial court waived a $280 court security fee (§ 1465.8), a $259.50 criminal
justice administrative fee (Gov. Code, §§ 29550, 29550.1, 29550.2), a $210 criminal
conviction assessment (Gov. Code, § 70373), and a $10 grand theft fine (§ 1202.5),
presumably based on defendant’s representations regarding his inability to pay. The
parties agree that the sentencing minutes and the abstract of judgment are ambiguous
regarding the court’s waiver of the fees, assessment, and fine.
       The sentencing minutes appear on a preprinted form that has a section for
“fines/fees” where acronyms for various fees, assessments, and fines are listed.
(Capitalization omitted.) Each of the monetary amounts waived by the trial court and
enumerated above is handwritten next to the pertinent fee, assessment, or fine. A




                                             3
separate notation appears on a different part of the form stating, “fines/fees
[unintelligible] waived/stayed purs to Duenas.”4
       Similarly, the fees, assessment, and fine waived by the trial court are listed on the
abstract of judgment in a section entitled, “Financial obligations.” (Some capitalization
omitted.) In a section entitled, “Other orders,” the abstract states, “Fines/fees wvd stayed
purs Duenas.”
       We agree with the parties that the sentencing minutes and the abstract of judgment
are ambiguous regarding the trial court’s waiver of the court security fee, the criminal
justice administrative fee, the criminal conviction assessment, and the grand theft fine.
Accordingly, we will order the sentencing minutes and the abstract of judgment corrected
to reflect that the trial court did not impose the fees, assessment, or fine.
                                   IV.     DISPOSITION
       The judgment is modified to reflect that the five prior prison term enhancements
(Pen. Code, § 667.5, subd. (b)) are stricken. As so modified, the judgment is affirmed.
       The trial court shall strike the amounts listed on the sentencing minutes pertaining
to the court security fee (Pen. Code, § 1465.8), the criminal justice administrative fee
(Gov. Code, §§ 29550, 29550.1, 29550.2), the criminal conviction assessment (Gov.
Code, § 70373), and the grand theft fine (Pen. Code, § 1202.5) to reflect that the court did
not impose the fees, assessment, or fine. The court shall further strike the notation on the
sentencing minutes stating, “fines/fees [unintelligible] waived/stayed purs to Duenas.”
       The trial court shall prepare an amended abstract of judgment reflecting that the
five prior prison term enhancements (Pen. Code, § 667.5, subd.(b)) have been stricken.
In addition, the court shall strike the amounts listed in section 9 of the abstract of
judgment for the court security fee (Pen. Code, § 1465.8), the criminal justice



       4
        People v. Dueñas (2019) 30 Cal. App. 5th 1157 (Dueñas). Dueñas was not
mentioned by the parties or the trial court during sentencing.

                                               4
administrative fee (Gov. Code, §§ 29550, 29550.1, 29550.2), the criminal conviction
assessment (Gov. Code, § 70373), and the grand theft fine (Pen. Code, § 1202.5) to
reflect that the court did not impose the fees, assessment, or fine. The court shall further
strike the language in section 13 of the abstract of judgment stating, “Fines/fees wvd
stayed purs Duenas.” The court shall send a certified copy of the amended abstract of
judgment to the California Department of Corrections and Rehabilitation.




                                              5
                    BAMATTRE-MANOUKIAN, J.




WE CONCUR:




ELIA, ACTING P.J.




DANNER, J.




People v. Pelton
H046957